Case 2:20-cv-02173-JVS-SK Document 20 Filed 07/27/21 Page 1 of 1 Page ID #:920



                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


 PAULA BANUELOS,                         Case No. 2:20-cv-02173-JVS-SK
                   Plaintiff,            ORDER ACCEPTING REPORT
                                         AND RECOMMENDATION OF
             v.                          U.S. MAGISTRATE JUDGE

 ANDREW SAUL,
 Commissioner of the Social
 Security Administration,
                   Defendant.


      Pursuant to 28 U.S.C. § 636, the Court has reviewed the attached
Report and Recommendation of the United States Magistrate Judge and any
pertinent records or pleadings in the case as needed. The time for filing
objections to the Report and Recommendation has passed, and no objections
have been filed. The Court concurs with and accepts the findings,
conclusions, and recommendations of the United States Magistrate Judge.
      THEREFORE, IT IS ORDERED that the Report and Recommendation
of the United States Magistrate Judge is accepted, the decision of the
Commissioner of the Social Security Administration is reversed, and the
matter is remanded for further administrative action consistent with the
findings and conclusions in the Report and Recommendation. Judgment
shall be entered accordingly.
      IT IS SO ORDERED.



DATED: July 27, 2021
                                         HON. JAMES V. SELNA
                                         U.S. DISTRICT JUDGE
